NOTICE OF ALLOWABILITY
This is a first-action notice of allowability. The claims presented July 1, 2019, are considered, and allowed, herein. Claims 1-17 stand allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This application is a continuation of application 14/554684, now US Patent 10,292,833. The claims in the instant application include many of the limitations of those allowed claims, though some of the features which were not required for allowability of those claims have been removed, such that the instant claims are somewhat broader, while still requiring the subject matter which was previously found to be allowable. 
The prior searches and previously identified related prior art have been reviewed; an additional Information Disclosure Statement has been considered; and additional search has been conducted. No prior art which is more relevant or considered to render the presently presented claims obvious has been discovered. 
Relevant art discovered was to:
Zappacosta et al. (US 9,980,824 B2), but this is not prior art
Doran et al. (US 2013/0110247 A1) includes a threaded insert which can be inserted in various surfaces of the implant; though there is no teaching that a proximal surface includes the attachment port which then interacts with the insert as required by the claim, with material of the insert spaced distally from the proximal surface such that a portion of the body is defined between the insert and the proximal surface. (E.g. in any situation in which the insert in this reference is located in a surface other than the proximal surface, the attachment port is not in the proximal surface, as required; and any situation in which the insert is located to interact with a proximal attachment port, there is no implant material situated proximally of the insert as required. There is no obviousness rationale to modify the reference to re-design to meet these limitations. 
Wallenstein et al. (US 2012/0271423 A1) teaches inserts as claimed; though there is no arrangement in which an inserter coupled to these inserts will not pass through the first or second surfaces, as claimed. There is no obviousness rationale to modify the orientation of the inserts to meet all claimed limitations. 
Jackofsky et al. (US 2008/0221695 A1) fails to teach threaded interaction between the inserter and insert, as required by the claim. This point was discussed extensively in the parent application and was important in overcoming this reference. For the same reasons as the prior claims were not properly rejected by Jackofsky, these claims are also not rejected. There is no obviousness rationale to modify the interconnection between the inserter and the insert as the ‘anti-rotation’ functionality of the Jackofsky device is lost in such a modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799